DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A – a first embodiment of a staging valve of the nozzle (see Figures 6A and 6B).
Species B – a second embodiment of a staging valve of the nozzle (see Figures 7A and 7B).
 	The species are independent or distinct because species A and B are disclosed as being different embodiments of a staging valve of nozzle, as seen in Figures 6A-7B, and described on page 14, lines 9-19. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 appears generic.
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries: multiple inlet ports and single outlet port valves, versus single inlet port and multiple output ports valves); 
(d) the prior art applicable to one invention would not likely be applicable to another invention (prior art showing valves with single first and second supply conduits would not likely be applicable to the embodiment with multiple sectors of first and second fuel supply conduits, and vice versa);

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO TOSHIHARU IGUE whose telephone number is (303)297-4389.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
During telephone conversations with Mr. Todd Guise on 20 November 2020 and 23 November 2020, a provisional election was made with traverse to prosecute the invention of species A, as depicted in figures 6A and 6B.  Affirmation of this election must be made by applicant in replying to this Office 


Specification
The disclosure is objected to because of the following informalities:
Element 63 is described on p. 19, l. 2 as “feed arm” and is described on p. 18 l. 21 as “ heat shield air gap”. Correction is required.
On p. 20, l.14, 108a-d “inlet ports” is believed to be in error for outlet ports, see Fig. 7A.
P. 21, l. 13: it is not clear what element 154 represents.
P. 27, l. 26: element 122 “inlet port” is believed to be in error; 122 is referred to as a “closing member” in the same sentence.
Appropriate correction is required.
Claim Objections
Claim 9 objected to because of the following informalities:  
It is believed “the same number of ports is open” is in error for - - the same number of inlet ports is open - -. Figs. 6A and 6B appear to show that while the number of inlet ports is constant at 5, the number of outlet ports may be either 1 or 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 recites the limitation "the” in the “range”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether the recitation covers the entire range, or only a portion of the range. Claims 10 (withdrawn) and 11 recite “at least part of the range” with insufficient antecedent basis for this limitation in the claims either.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson 2009/0126802 and further in view of Patel 2016/0177834.
Regarding Claim 1, Rawlinson teaches:
the fuel spray nozzle: burner 20 includes a pilot part from which fuel from the pilot manifold 24 is delivered and a main part from which fuel from the main manifold 18 is delivered [0016], Fig 1;
A first fuel supply conduit (line 22 and pilot fuel manifold 24, Fig 1, [0016]) arranged to provide fuel to be mixed with air in a first ratio (i.e., of the pilot fuel ratio: “a pilot fuel stream delivered through a line 22 to a pilot manifold 24” [0016]);  
A second fuel supply conduit (line 16 and main fuel manifold 18, Fig 1, [0016]) arranged to provide fuel to be mixed with air in a second ratio (i.e., the main fuel ratio: “main fuel stream , having a lower proportion of fuel than the first ratio (pilot and main fuel portions of the burner operate at different fuel ratios, the main fuel portion operating at a lower proportion of fuel to air than the pilot fuel portion of the burner);
and a staging valve (splitter valve 10, Fig 1 and Fig 2, [0016]) arranged to control the relative proportions of fuel provided through the first fuel supply conduit and the second fuel supply conduit, such that an increase or decrease in the flow in the first fuel supply conduit is accompanied by a corresponding decrease or increase in the flow in the second fuel supply conduit (“splitter valve 10 is that it provides pilot and main burner flow split in discrete ratios as required for a particular application. These discrete ratios are achieved by discrete positioning of the spool 36 in the bore 38” [0019]).
However, Rawlinson does not teach these nozzles as being arranged to mix fuel and air and provide the mixture to a combustor of the engine.
Patel teaches a nozzle arranged to mix fuel and air (M, Fig. 1) and provide the mixture to a combustor ([0033]) of the engine.  Patel also teaches “a need with this type of fuel nozzle is to make sure that fuel is not ingested into voids within the fuel nozzle where it could ignite causing internal damage and possibly erratic operation. It is also desirable to have good fuel jet penetration into the mixer airstream” [0004].

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine Rawlinson’s fuel spray nozzle for a gas turbine engine with Patel’s arrangement of mixing the fuel and air and provide the mixture to a combustor of the engine in order to make sure that fuel is not ingested into voids within the fuel nozzle where it could ignite causing internal damage and possibly erratic operation, and also to have good fuel jet penetration into the mixer airstream, as taught by Patel in para [0004].
Regarding Claim 2
the staging valve is arranged to control the relative proportions of fuel provided through the first fuel supply conduit (66) and the second fuel supply conduit, to maintain a total flow of fuel as constant or substantially constant (the splitter valve controls the proportions of fuel and the Fuel Metering Unit (FMU) controls the total amount being supplied through the valve: “a greater proportion of the fuel supplied from the FMU 14 along the input line 12 is delivered to the pilot manifold 24 via the line 22 than is delivered to the main manifold 18 via the line 16. When the spool 36 is moved in a downward direction, then a greater proportion of the fuel from the line 12 is delivered to the main manifold 18 via the line 16, the supply of fuel to the pilot manifold 24 via the line 22 being reduced. A particular feature of the splitter valve 10 is that it provides pilot and main burner flow split in discrete ratios as required for a particular application” Rawlinson  [0019], Fig 1).
Regarding claim 15, Rawlinson in view of Patel and further in view of Toelle 5881550 and Myers 6955040, incorporated by reference in Rawlinson. Rawlinson teaches the invention as claimed and as discussed above in claim 1 further comprising:
A fuel supply system for a gas turbine engine (fuel staging system depicted in Rawlinson Fig 1, [0014];
two or more fuel spray nozzles (series of burners 20, Rawlinson Fig 1, [0016]);
Fuel manifold (input line 12, Rawlinson Fig 1, [0016]) arranged to deliver fuel to the first fuel supply conduits (line 22 and pilot fuel manifold 24, Rawlinson Fig 1, [0016]), and second fuel supply conduits (line 16 and main fuel manifold 18, Rawlinson Fig 1, [0016]),  of the fuel spray nozzles.
It is noted that Rawlinson incorporates “a gas turbine” by reference to US Patents Toelle 5881550 and Myers 6955040 [0002-0003]. 
Regarding claim 16, Rawlinson in view of Patel, Toelle and Myers teaches the invention as discussed for claim 15 further comprising:
a metering valve arranged to control the total flow of fuel into the manifold. (fuel metering unit 14, Rawlinson Fig 1, [0016]).
s 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson in view of Patel as applied to claim 1 above, and further in view of Cooke 2009/0114193.
Regarding Claim 3, Rawlinson in view of Patel teaches the invention as discussed above for claim 1, further comprising:
The fuel spray nozzle of claim 1, wherein the staging valve comprises: a first fuel flow path between a valve inlet for receiving fuel and the first fuel supply conduit (“To one side of the land 36a is defined a pilot port 23 which communicates via a port 23a in the housing 40 with the line 22 and pilot manifold 24” [0019], Rawlinson Fig 2), the first fuel flow path having a first control region having a first cross- sectional area through which fuel flows (annular area of the pilot port 23, Fig 2); a second fuel flow path between the valve inlet and the second fuel supply conduit (“the other side of the land 36a is defined a main port 17 which communicates via a port 17 a in the housing 40 with the line 16 and main manifold 18” [0019], Rawlinson Fig 2), the second fuel flow path having a second control region having a second cross- sectional area through which fuel flows (annular area of the main port 17, Fig 2). 
However, Rawlinson in view of Patel does not teach a staging valve comprising a first closing member arranged to vary the first cross-sectional area; and a second closing member arranged to vary the second cross-sectional area.
Cooke teaches a staging valve (fuel injection metering valve 40, Cooke Fig 1, [0027]), comprising:
A first fuel flow path between a valve inlet (fuel inlet passage 52, Cooke Fig 1, [0028]) for receiving fuel and the first fuel supply conduit (outlet passage 56, Cooke Fig 1, [0031]), the first fuel flow path having a first control region (region between land 82 and the center portion of spool 48, Cooke Fig 2, [0032])  having a first cross- sectional area through which fuel flows (“land 82 to move to a position that opens up the flow path through the bore 50 between the fuel inlet passage 52 and the fuel outlet passage 56” Cooke [0032], Fig 1 and Fig 2);
A second fuel flow path between the valve inlet (fuel inlet passage 54, Cooke Fig 1, [0031]) and the second fuel supply conduit (outlet passage 58, Cooke Fig 1, [0031]), the second fuel flow path having a second control region (region between land 80 and the center portion of spool 48, Cooke Fig 2, [0032]), having a second cross- sectional area through which fuel flows (Cooke describes the valve operation as affecting the cross-sectional area: “movement causes a land 80 of the spool 48 to restrict the flow of diesel from the fuel inlet passage 54 to the fuel outlet passage 58” Cooke [0032]);
a first closing member (land 82, Cooke Fig 2, [0032]) arranged to vary the first cross-sectional area (land 82 varies the area at the top portion of valve 40, connected to fuel inlet passage 52, Cooke Fig 1, [0032]);   
and a second closing member (land 80, Cooke Fig 2, [0032]) arranged to vary the second cross-sectional area (land 80 varies the area at the bottom portion of valve 40, connected to fuel inlet passage 52, Cooke Fig 1, [0032]);   
Cooke teaches the “fuel injection metering valves for use in dual-fuel injection systems” [0001] and explains that it may be desired to have “different fuels for different operating conditions” [0003]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the fuel system of Rawlinson in view of Patel with Cooke’s staging valve in order to provide different fuels for different operating conditions, in this case pilot fuel and main fuel, as taught by Cooke in para [0003].
Regarding claim 4, Rawlinson in view of Patel and Cooke teaches the invention as discussed above for claim 3, and Cooke further teaches:
The fuel spray nozzle of claim 3, wherein the first and second closing members are linked such that actuating the valve to increase the first cross-sectional area is accompanied by a corresponding reduction in the second cross-sectional area (spool 48 comprises land 80, a center section, land 82 and the parts connecting the lands to the center section, as seen in Cooke Fig 1), and actuating the valve to decrease the first cross-sectional area is accompanied by a corresponding increase in the second cross-sectional area (the correlation between the first and second cross-sectional areas in Cooke is described: “movement causes a land 80 of the spool 48 to restrict the flow of diesel from the fuel inlet passage 54 to the fuel outlet passage 58 and a land 82 to move to a position 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the fuel system of Rawlinson in view of Patel and Cooke as discussed above for claim 3, with Cooke’s first and second closing members that are linked such that actuating the valve to increase the first cross-sectional area is accompanied by a corresponding reduction in the second cross-sectional area, and actuating the valve to decrease the first cross-sectional area is accompanied by a corresponding increase in the second cross-sectional area, in order to provide different fuels for different operating conditions, in this case pilot fuel and main fuel, as discussed above for claim 3.
Regarding claim 5, Rawlinson in view of Patel and Cooke teaches the invention as discussed above for claim 3, and Cooke further teaches:
the first closing member is actuable across a first range of movement to vary the first cross-sectional area (land 82 acts over the first range of motion at the top of bore 50, acting over inlet passage 52 and outlet passage 56, Cooke Fig 1 and 2, [0032]);
and the second closing member is actuable across a second range of movement to vary the second cross-section area (land 80 acts over the first range of motion at the top of bore 50, acting over inlet passage 54 and outlet passage 58, Cooke Fig 1 and 2, [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the fuel system of Rawlinson in view of Patel and Cooke as discussed above for claim 3, with Cooke’s the fuel spray nozzle of claim 3, wherein the first closing member is actuable across a first range of movement to vary the first cross-sectional area, and the second33 closing member is actuable across a second range of movement to vary the second cross-section area, in order to provide different fuels for different operating conditions, in this case pilot fuel and main fuel, as discussed above for claim 3.

Regarding claim 6
The fuel spray nozzle of claim 3, including: a first chamber between the valve inlet and the first fuel supply conduit (region between land 80 and the center portion of spool 48, between inlet passage 52 and outlet passage 56, Cooke Fig 1 and 2, [0032]), defining the first control point and receiving the first closing member, the first chamber having one or more first inlet ports (connecting point of inlet passage 52 and bore 50, Cooke Fig 1, [0028]) coupled to the valve inlet, and one or more first outlet ports (connecting point of outlet passage 56 and bore 50, Cooke Fig 1, [0028]) coupled to the first fuel supply conduit (outlet passage 56, Cooke Fig 1, [0028]);
and a second chamber between the valve inlet and the second fuel supply conduit (region between land 82 and the center portion of spool 48, between inlet passage 54 and outlet passage 58, Cooke Fig 1 and 2, [0032]), defining the second control point and receiving the second closing member, the second chamber having one or more second inlet ports (connecting point of inlet passage 54 and bore 50, Cooke Fig 1, [0028]) to the valve inlet, and one or more second outlet ports  (connecting point of outlet passage 58 and bore 50, Cooke Fig 1, [0028]) coupled to the second fuel supply conduit (outlet passage 58, Cooke Fig 1, [0028]);
wherein the first closing member is arranged to vary the first cross-sectional area by opening and closing the first inlet ports and/or the first outlet ports (Cooke describes the first member movement: “movement causes a land 80 of the spool 48 to restrict the flow of diesel from the fuel inlet passage 54 to the fuel outlet passage 58” Cooke [0032]);
and  wherein the second closing member is arranged to vary the second cross- sectional area by opening and closing the second inlet ports and/or the second outlet ports (Cooke describes the first member movement: “movement causes a land 80 of the spool 48 to restrict the flow of diesel from the fuel inlet passage 54 to the fuel outlet passage 58 and a  and 82 to move to a position that opens up the flow path through the bore 50 between the fuel inlet passage 52 and the fuel outlet passage 56” Cooke [0032]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the fuel system of Rawlinson in view of Patel and Cooke as discussed  fuel spray nozzle of claim 3, including:  5a first chamber between the valve inlet and the first fuel supply conduit, defining the first control point and receiving the first closing member, the first chamber having one or more first inlet ports coupled to the valve inlet, and one or more first outlet ports coupled to the first fuel supply conduit; and a second chamber between the valve inlet and the second fuel supply conduit, 10defining the second control point and receiving the second closing member, the second chamber having one or more second inlet ports to the valve inlet, and one or more second outlet ports coupled to the second fuel supply conduit, wherein the first closing member is arranged to vary the first cross-sectional area by opening and closing the first inlet ports and/or the first outlet ports; and  15wherein the second closing member is arranged to vary the second cross- sectional area by opening and closing the second inlet ports and/or the second outlet ports, in order to provide different fuels for different operating conditions, in this case pilot fuel and main fuel, as discussed above for claim 3.
Regarding claim 7, Rawlinson in view of Patel and Cooke teaches the invention as discussed above for claim 6, and Cooke further teaches:
A valve body defining a cavity (bore 50 is a cavity inside valve 40, Cooke Fig 1, [0028]); and a dividing member splitting the cavity into two parts (center portion of spool 48 divides the cavity into two parts and forms 2 chambers, Cooke Fig 1), forming the first and second chambers.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the fuel system of Rawlinson in view of Patel and Cooke as discussed above for claim 6, with Cooke’s fuel spray nozzle of claim 6, including: a valve body defining a cavity; and a dividing member splitting the cavity into two parts, forming the first and second chambers, in order to provide different fuels for different operating conditions, in this case pilot fuel and main fuel, as discussed above for claim 3 and 6.
Regarding claim 8, Rawlinson in view of Patel and Cooke teaches the invention as discussed above for claim 7, and Cooke further teaches:
the fuel spray nozzle of claim 7, including a linking member rigidly joining the first closing member and the second closing member (as seen in Cooke Fig 1 and 2, spool 48 , wherein the dividing member is formed on the linking member (the center portion of spool 48 is the dividing member, Cooke Fig 1 and 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the fuel system of Rawlinson in view of Patel and Cooke as discussed above for claim 6, with Cooke’s fuel spray nozzle of claim 7, including a linking member rigidly joining the first 25closing member and the second closing member, wherein the dividing member is formed on the linking member, in order to provide different fuels for different operating conditions, in this case pilot fuel and main fuel, as discussed above for claim 3, 6 and 7.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson in view of Patel and Cooke and further in view of Ainsworth 2953162.
Regarding claim 9 (as objected and rejected under 35 USC 112b above), the claim will be interpreted as inlet ports. Rawlinson in view of Patel and Cooke teaches the invention as discussed above for claim 6.  However, Rawlinson in view of Patel and Cooke does not teach the fuel spray nozzle wherein the first and second closing members are arranged such that the same number of ports is open, over the range of movement of the first and second closing members. 
Ainsworth teaches a valve (Ainsworth Fig. 2) with a series of inlet ports (6 inlet ports seen in 124 in Fig. 2, column 3, l. 18). As seen in Fig. 2, inlet ports are open and closed according to the position of land 115 and spool 113 (column 3, l. 30). Ainsworth also teaches a reduction in the force required to operate a valve when a series of small diameter holes was substituted for the conventional square edged ports (Ainsworth column 5, lines 22-24). 
 It is further noted that Rawlinson in view of Patel, Cooke, and Ainsworth teaches the fuel spray nozzle of claim 6 as discussed above, and as Cooke’s lands 80 and 82 move within the valve, his first and second closing members are arranged such that the same number of ports is open, over the range of movement of the first and second closing members.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute Ainsworth series of smaller holes for Cooke’s conventional port, in order to reduce the force required to operate a valve as taught by Ainsworth, and as discussed above. 

Regarding claim 11, Rawlinson in view of Patel and Cooke teaches the invention as discussed above for claim 6, and Cooke further teaches:
The fuel spray nozzle of claim 6, wherein: the first and second closing members are arranged to vary the first and second cross-sectional areas by opening or closing the one or more first and second outlet ports (connecting point of outlet passage 56 and bore 50, and connecting point of outlet passage 58 and bore 50, Cooke Fig 1, [0028]).  
However, Rawlinson in view of Patel and Cooke does not teach a number of the first and second inlet ports that are open is constant as the number of the first and second outlet ports that are open varies, over at least part of the range of movement of the first and second closing members.
Ainsworth teaches a valve (Ainsworth Fig. 2) with a series of inlet ports (124 in Fig. 2, column 3, l. 18). As seen in Fig. 2, inlet ports are open and closed according to the position of land 115 and spool 113 (column 3, l. 30). Ainsworth also teaches a reduction in the force required to operate a valve when a series of small diameter holes was substituted for the conventional square edged ports (Ainsworth column 5, lines 22-24). 
It is further noted that Rawlinson in view of Patel, Cooke and Ainsworth teaches a number of the first and second inlet ports (Cooke’s  passages 52 and 54 in Fig. 1 modified by Ainsworth inlet ports 124 of Fig. 2) that are open is constant (as spool 48 and lands 82 and 80 move up or down, at total of 6 first and second inlet ports remain open) as the number of the first and second outlet ports that are open varies (as spool 48 and lands 82 and 80 move up or down, outlet passages 56 and 58 will open and close) over at least part of the range of movement of the first and second closing members.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute a series of smaller holes for the conventional port, as taught by Ainsworth, and apply this teaching to the inlet ports of the staging valve of the fuel spray nozzle taught by modified Rawlinson to reduce the force required to operate the valve. Passages 52 Cooke Fig 1 will therefore be substituted with 6 smaller passages as seen in 124 from Ainsworth Fig. 2. Similarly, .  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson (U.S. Patent Application Publication 2009/0126802 A1).
Regarding claim 14, Rawlinson in view of Patel teaches the invention as discussed above in claim 1.  Rawlinson, as discussed above, teaches the staging valve being actuable to modify the proportions of the flow through the first fuel supply conduit and the second fuel supply conduit, but Rawlinson fails to teach the ratios of 100:0 and 10:90 between first fuel supply conduit and the second supply conduit. However, Rawlinson [0021] teaches that “It is well known that there is a need to improve the accuracy of fuel staging systems, when compared with conventional fuel systems, in order to optimize the performance of the engine at all operating conditions. This improvement can be achieved with a simplified arrangement of valves and a discrete positioning splitter valve as described hereinbefore”. It further teaches that the splitter valve position is in a manner to control the pressure and thus the performance of the burners: “A control servo valve 58 delivers fuel from the line 54 to first and second control lines 60, 62 connected, respectively, to the first and second control chambers 42, 44 of the splitter valve 10. It will be appreciated that, in use, the servo valve 58 is used to control the pressures applied to the first and second control chambers 42, 44, and thus that the servo valve 58 operates to control the position occupied by the splitter valve 10. Further, Rawlinson [0024] teaches that the servo valve 58 in combination with the operation of the additional pump 52 serves to control the combined fuel pressure applied to the first and second control chambers 42, 44, and hence the pressure within the control line 34 which is applied to the control chambers 28 of the burners 20”. Controlling the position of the splitter valve, and thus the pilot to main fuel ratio, which improves performance.  Rawlinson [0019] further teaches that a “particular feature of the splitter valve 10 is that it provides pilot and main burner flow split in discrete ratios as required for a particular application” thus establishing that the fuel ratios flow split is a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and therefore it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. B & A. 
s 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis 2015/0308352 in view of Rawlinson Patel, Toelle and Myers, as applied to claim 15.
Regarding Claim 17, Kupratis teaches the invention as claimed:
A gas turbine engine for an aircraft (Kupratis Fig 1, [0005]) comprising:
an engine core comprising a compressor (low pressure compressor 44, Kupratis Fig 1, [0044]) arranged to compress air passing through the engine core, a combustor (combustor section 26, Kupratis Fig 1, [0042]);  arranged to burn fuel in the compressed air (“core airflow is compressed by the low pressure compressor 44 then the high pressure compressor 52, mixed and burned with fuel in the combustor 56” Kupratis [0045]), a turbine (low pressure turbine 46, Kupratis Fig 1, [0044]; driven by expansion of combustion products from the combustor (“…burned with fuel in the combustor 56 then expanded over the high pressure turbine 54 and low pressure turbine 46. The turbines 46, 54 rotationally drive the respective low speed spool 30 and high speed spool 32 in response to the expansion” Kupratis [0045]), and a core shaft (inner shaft 40, Edwards Fig 1, [0044]) connecting the turbine to the compressor, to drive the compressor (“inner shaft 40 that interconnects a fan 42, a low pressure compressor 44 and a low pressure turbine 46” Kupratis [0044]); 
A fan located upstream of the engine core (fan section 22, Kupratis Fig 1, [0044])., the fan driven by the core shaft (“inner shaft 40 is
connected to the fan 42”, Kupratis [0044], Fig 1) and comprising a plurality of fan blades (“fan 42 is comprised of a plurality of fan blades 104” Fig 1 shows 2 fan blades associated with 14, at the top and at the bottom of the figure); 
Kupratis does not teach a fuel supply system as claimed in claim 15. 
However, Rawlinson in view of Patel, Toelle, and Myers teaches a fuel supply system as claimed in claim 15. It would have been obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to provide Kupratis with the fuel supply system of Rawlinson in view of Patel, Toelle, and Myers as discussed for claim 15, in order to provide operational capability by burning fuel with air, and therefore provide the energy necessary for its operation.
the fuel supply system of claim 15, arranged to mix fuel with compressed air from compressors 44, 52, and deliver the mixture to combustor 56, consequently expanded over turbines 54, 46, which rotationally drive spools 30, 32 Kupratis [0045]. 
Regarding claim 18, Kupratis in view of Rawlinson Patel, Toelle and Myers, teaches the invention as discussed above for claim 17, and Kupratis further teaches:
a gearbox (geared architecture 48 comprises a gearbox Kupratis [0057], Fig 4) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (“The sun gear 150 is driven by the shaft 40 and the ring gear 154 at drives the fan rotor 106” Kupratis [0057], Fig 4).
Regarding claim 19, Kupratis in view of Rawlinson Patel, Toelle and Myers, teaches the invention as discussed above for claim 17, and Kupratis further teaches:
The gas turbine engine of claim 17, wherein: the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine (High pressure turbine 36, Kupratis Fig 1, [0044]), a second compressor (High pressure compressor 52, Kupratis Fig 1, [0044]), and a second core shaft (outer shaft 50, Kupratis Fig 4, [0044]) connecting the second turbine to the second compressor;
and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotation speed (“a turbine section includes at least a first turbine that is driven by the shaft and a second turbine that is driven by the second shaft and rotates faster than the first turbine” Kupratis [0014], and “the low speed spool 30 generally includes an inner shaft 40 that interconnects a fan 42, a low pressure compressor 44 and a low pressure turbine 46” Kupratis [0044] and “The low speed spool 30 generally includes an inner shaft 40 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO TOSHIHARU IGUE whose telephone number is (303)297-4389.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO TOSHIHARU IGUE/           Examiner, Art Unit 3741  

/EHUD GARTENBERG/             Supervisory Patent Examiner, Art Unit 3741